Citation Nr: 0631423	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-40 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, to include hypermetropia and conjunctivitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from May 1954 to 
November 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico that 
denied the appellant's attempt to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
and an eye disorder.  The RO also reopened and denied a claim 
for service connection for a psychiatric disorder in that 
rating decision.

The appellant's claim for service connection for a right eye 
disorder (hypermetropia and conjunctivitis) was originally 
denied in a June 1978 rating decision.  The appellant was 
notified the next month and did not appeal.  The June 1978 
rating decision, therefore, represents the last final action 
on the merits of that claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The June 1978 denial was confirmed and continued by 
the RO in rating decisions denying the reopening of that 
claim issued in October 1979, February 1981, June 1981, 
September 2001, and April 2002; the Board upheld the last 
denial of reopening in a decision issued in October 2003.  
The appellant did not appeal the Board decision.  This Board 
action therefore represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for eye disorders.  Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant's claim for service connection for hearing loss 
was originally denied in a September 2001 rating decision.  
The appellant appealed and his bilateral hearing loss service 
connection claim was denied by the Board in a decision issued 
in October 2003.  The appellant did not appeal that denial by 
the Board.  The October 2003 Board decision, therefore, 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant's claim for service connection for a 
psychiatric disorder (conversion disorder) was originally 
denied in a February 1956 rating decision.  The appellant was 
notified the same month and did not appeal.  The February 
1956 rating decision, therefore, represents the last final 
action on the merits of that claim.  Glynn v. Brown, 6 Vet. 
App. 523 (1994).  In the August 2004 rating action, the RO 
indicated that the appellant's claim of entitlement to 
service connection for a psychiatric disorder had been 
reopened and then denied on the merits.  Notwithstanding the 
RO's decision to reopen this claim, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issues before the Board involve the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his three new and material evidence claims must be 
remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
each of the three new and material 
evidence claims on appeal as well as the 
evidence and information that is 
necessary to establish his entitlement to 
each of the underlying claims for the 
benefits sought by the appellant.  He 
should also be told to provide any 
evidence in his possession pertinent to 
each claim.  38 C.F.R. § 3.159 (2006).

      (a) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a right eye disorder that 
was last denied in an October 2003 Board 
decision.  

      (b) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for bilateral hearing loss 
that was last denied in an October 2003 
Board decision.

      (c) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a psychiatric disorder 
that was last denied in a February 1956 
rating decision.

3.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the claims 
to reopen on appeal, following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration and 
advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's new and 
material evidence claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


